Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 7, 2016

                                       No. 04-16-00482-CV

         CLEARWATER RANCH PROPERTY OWNERS ASSOCIATION, INC.,
                              Appellant

                                                 v.

                                    Adrianna ROHLMEIER,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI16454
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        The reporter’s record was originally due on September 1, 2016. On September 2, 2016,
the clerk of this court notified the court reporter, Luis Duran, Jr., that he is the court reporter
responsible for timely filing the reporter’s record in this appeal and that the reporter’s record is
late. The clerk explained that if the reporter’s record has not been filed because (1) the appellant
has failed to pay or make arrangements to pay the reporter’s fee and (2) the appellant is not
entitled to appeal without paying the fee, the court reporter must file a notification of late record
stating such fact within ten days. Otherwise, the court reporter must file the reporter’s record
within thirty days.

         The court reporter did not timely file a notification of late record, nor has he filed the
reporter’s record. We, therefore, ORDER Luis Duran, Jr. to file the reporter’s record no later
than November 7, 2016. If the reporter’s record is not received by such date, an order may be
issued directing Luis Duran, Jr. to appear and show cause why he should not be held in contempt
for failing to file the record.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court